

116 HRES 248 IH: Expressing the sense of the House of Representatives that the United States One-China Policy does not commit it to the People's Republic of China's One-China Principle, and for other purposes.
U.S. House of Representatives
2019-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 248IN THE HOUSE OF REPRESENTATIVESMarch 21, 2019Mr. Chabot submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the United States One-China Policy does
			 not commit it to the People's Republic of China's One-China Principle, and
			 for other purposes.
	
 Whereas officials of the People’s Republic of China (PRC) routinely state the PRC’s One-China Principle as, There is only one China in the world. The Government of the People's Republic of China is the sole legal government representing the whole of China, and Taiwan is an inalienable part of China's territory. ;
 Whereas the People’s Republic of China actively seeks to assert its One-China Principle over any other position on Taiwan’s status, including over the United States One-China Policy, by waging a global campaign to persuade or force governments, international organizations, and private corporations to refer to Taiwan as a part of China;
 Whereas since Taiwan voters’ election of President Tsai-Ing Wen of the Democratic Progressive Party, the PRC has dramatically increased its efforts to isolate Taiwan from participation in the international community;
 Whereas the PRC has actively sought to exclude Taiwan from participation at the World Health Organization and other international organizations since President Tsai’s election;
 Whereas the United Nations has routinely and erroneously interpreted United Nations General Assembly Resolution 2758 (1971) by referring to Taiwan as Taiwan Province of China, presuming resolution of Taiwan’s status;
 Whereas, in 2016, the Director-General of the World Health Organization (WHO) invited Taiwan to attend the annual World Health Assembly as an observer on the basis of United Nations General Assembly Resolution 2758, which she interpreted as reflecting the PRC’s One-China Principle;
 Whereas the WHO, the World Bank, and other international organizations continue to refer to Taiwan as Taiwan, China;
 Whereas, since 2016, the Gambia, Sao Tome and Principe, Panama, the Dominican Republic, Burkina Faso, and El Salvador chose to recognize the PRC’s One-China Principle after switching diplomatic relations from Taipei to Beijing;
 Whereas the PRC continues to seek to coerce private companies around the world to refer to Taiwan as a part of China;
 Whereas the PRC has insisted on acceptance of its One-China Principle being a precondition to engagement with Taiwan on resolution of their differences;
 Whereas in a speech on January 2, 2019, marking the anniversary of the People’s Republic of China’s 1979 Message to Compatriots in Taiwan, PRC President Xi Jinping stated, The development process of cross-Strait relations has proved: No one and no forces can change the historical and legal facts that Taiwan is a part of China and two sides of the Strait belong to one China!;
 Whereas President Xi also stated that The longstanding political differences between the two sides of the Strait are the major causes that prevent cross-Strait relations from proceeding steadily. This should not be passed down generation after generation., thereby implying a deadline for unification of Taiwan with the PRC;
 Whereas President Xi further asserted, We make no promise to renounce the use of force and reserve the option of taking all necessary means … [against] Taiwan independence separatists;
 Whereas President Xi also held out a one country, two systems model for Taiwan’s adoption and promised that under such an arrangement, the social system and life styles of Taiwan compatriots will be fully respected after the peaceful unification, and the private property, religious beliefs, and legitimate rights and interests of Taiwan compatriots will be fully guaranteed;
 Whereas over 75 percent of the people of Taiwan do not support a one country, two systems model; Whereas Taiwan’s President Tsai Ing-wen stated in response to President Xi’s speech that Taiwan absolutely will not accept one country, two systems …;
 Whereas Taiwan has transitioned into a fully functioning democracy since 1996, when the island held its first direct Presidential election;
 Whereas the PRC’s persistent and increasing au­thor­i­tar­i­an­ism and Taiwan’s consolidation of its democracy place the PRC and Taiwan on divergent paths and make unification less likely;
 Whereas the Chinese Communist Party is responsible for this state of affairs as it has prevented the people of mainland China from developing a representative democracy while the Government of Taiwan has allowed the people of Taiwan to develop a flourishing democracy;
 Whereas an overwhelming majority of the people of Taiwan favor the status quo in the Taiwan Strait in which Taiwan is not part of the PRC;
 Whereas the United States One-China Policy is based on full implementation of the Taiwan Relations Act and on joint communiqués negotiated with the PRC in 1972, 1978, and 1982, with a focus on peaceful resolution of Taiwan’s status;
 Whereas, consequently, the United States One-China Policy is not the PRC’s One-China Principle; Whereas in the Three Joint Communiqués, the United States only acknowledged, without endorsing, the PRC’s claim that there is but one China and Taiwan is part of China;
 Whereas, on April 10, 1979, the Taiwan Relations Act (Public Law 96–8) was enacted into law; Whereas pursuant to the Taiwan Relations Act, “It is the policy of the United States—
 “(1)to preserve and promote extensive, close, and friendly commercial, cultural, and other relations between the people of the United States and the people on Taiwan, as well as the people on the China mainland and all other peoples of the Western Pacific area;
 “(2)to declare that peace and stability in the area are in the political, security, and economic interests of the United States, and are matters of international concern;
 “(3)to make clear that the United States decision to establish diplomatic relations with the People’s Republic of China rests upon the expectation that the future of Taiwan will be determined by peaceful means;
 “(4)to consider any effort to determine the future of Taiwan by other than peaceful means, including by boycotts or embargoes, a threat to the peace and security of the Western Pacific area and of grave concern to the United States;
 “(5)to provide Taiwan with arms of a defensive character; and “(6)to maintain the capacity of the United States to resist any resort to force or other forms of coercion that would jeopardize the security, or the social or economic system, of the people on Taiwan;”;
 Whereas, in 2018, the Taiwan Travel Act (Public Law 115–135) was enacted into law, and its passage expressed the sense of Congress that the United States Government should encourage visits between officials from the United States and Taiwan at all levels;
 Whereas pursuant to the Taiwan Travel Act, “it should be the policy of the United States to— “(1)allow officials at all levels of the United States Government, including Cabinet-level national security officials, general officers, and other executive branch officials, to travel to Taiwan to meet their Taiwanese counterparts; [and]
 “(2)allow high-level officials of Taiwan to enter the United States, under conditions which demonstrate appropriate respect for the dignity of such officials, and to meet with officials of the United States, including officials from the Department of State and the Department of Defense and other Cabinet agencies”;
 Whereas implementation of the Taiwan Travel Act is not a violation of United States policy and would preserve and promote extensive, close, and friendly commercial, cultural, and other relations between the people of the United States and the people on Taiwan, as called for by the Taiwan Relations Act;
 Whereas it is in the United States national interest to see to it that resolution of the status of Taiwan is peaceful and respectful of Taiwan’s thriving democracy as well as that until such a peaceful resolution is achieved, the status quo in the Taiwan Strait in which Taiwan exists as a self-governing democracy is maintained; and
 Whereas the PRC’s One-China Principle does not reflect the objective state of affairs that the Taiwan Government represents a self-governing democracy of 23.6 million people: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)it encourages both sides of the Taiwan Strait to carry out constructive dialogue without preconditions;
 (2)it encourages visits between officials from the United States and Taiwan at all levels; (3)other countries and international organizations should refrain from acquiescing to the PRC’s One-China Principle;
 (4)private companies should rebuff efforts by the PRC to enforce its One-China Principle and that such companies that do business in the United States should report such efforts to the Secretary of State; and
 (5)the United States should counter the People’s Republic of China’s One-China Principle campaign by adopting the following policy toward Taiwan:
 (A)The United States recognizes the objective reality that the Taiwan Government legitimately represents a democracy of 23.6 million people.
 (B)The United States will seek to ensure any resolution of the future of Taiwan is undertaken peacefully and with the active assent of the people of Taiwan, pursuant to United States policy as adopted in the Taiwan Relations Act and the political, security, and economic interests of the United States described therein.
				